Citation Nr: 0636935	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  03-24 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
February 1972 and from October 1976 to October 1994.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO).

Procedural history

The RO initially denied service connection for hypertension 
in an unappealed June 1996 rating decision.  In February 
2002, the veteran requested that his previously-denied 
service-connection claim for hypertension be reopened.  He 
also requested service connection for a bilateral foot 
disability, alleging that such was related to his history of 
plantar warts in service.  The January 2003 rating decision 
declined to reopen the service-connection claim for 
hypertension on the ground that new and material evidence had 
not been received.  The same decision also denied service 
connection for a bilateral foot disability.  The veteran duly 
perfected an appeal.

The veteran presented testimony before the undersigned 
Veterans Law Judge at the RO in June 2006.  A transcript of 
this hearing has been associated with the veteran's VA claims 
folder.  The veteran submitted additional medical evidence 
directly to the Board at the hearing.  He has waived review 
of this evidence by the RO.  See 38 C.F.R. § 20.1304 (2006).




Issues not on appeal

A March 2006 rating decision also granted service connection 
for peripheral neuropathy of the bilateral lower extremities, 
assigning a 10 percent rating for each.  The same decision 
continued the 10 percent rating in effect for the veteran's 
service-connected type II diabetes, increased the disability 
rating assigned for PTSD from 30 to 50 percent, denied 
service connection for peripheral neuropathy of the bilateral 
upper extremities, and declined to reopen the veteran's 
previously-denied service-connection claim for hemorrhoids on 
the ground that new and material evidence had not been 
submitted.  To the Board's knowledge, the veteran has not 
disagreed with that decision and these issues are therefore 
not in appellate status.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].

The issue of an whether new and material evidence has been 
submitted to reopen the veteran's previously-denied service-
connection claim for hypertension is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence of record demonstrates that the 
veteran's current bilateral foot disability is unrelated to 
his period of military service.


CONCLUSION OF LAW

A bilateral foot disability was neither incurred in nor 
aggravated by the veteran's period of active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a bilateral foot 
disability.  He essentially contends that his current 
variously-diagnosed foot conditions are the result of his 
history of plantar warts in service.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that letters were 
sent to the veteran in April and October 2002 which were 
specifically intended to address the requirements of the 
VCAA.  These letters preceded the RO's decision on the 
veteran's claim.  The October 2002 letter from the RO 
specifically notified the veteran that to support a claim for 
service connection, the evidence must show "an injury in 
military service or a disease that began in or was made worse 
during military service, OR an event in service causing 
injury or disease;" a "current physical or mental 
disability;" and a "relationship between your current 
disability and an injury, disease, or event in service" 
(emphasis in original).

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the April 
2002 VCAA letter, the veteran was informed that VA would 
"make reasonable efforts to help you get evidence necessary 
to support you claim.  We will try to help you get such 
things as medical records, employment records, or records 
from other Federal agencies."  This letter also advised the 
veteran that VA "will get your service medical records and 
review them to see if they show you had an injury or disease 
in service.  We will also get other military service records 
if they are necessary."  The October 2002 letter further 
notified the veteran that VA would assist him "by providing 
a medical examination or getting a medical opinion if we 
decide it's necessary to make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The October 2002 letter notified the veteran that he "must 
give us enough information about these records so that we can 
request them from the agency or person who has them . . . 
[i]t's still your responsibility to support your claim with 
appropriate evidence."   More specifically, the October 2002 
letter instructed the veteran to provide "the name of the 
person, agency, or company, who has records that you think 
will help us decide your claim;" "the address of this 
person, agency, or company;" "the approximate time frame 
covered by the records;" and "the condition for which you 
were treated, in the case of medical records" (emphasis in 
original).  This letter also advised the veteran that if 
"there are private medical records that would support your 
claim, you can complete the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to [VA], and 
we will request those records for you.  You can [also] get 
these records yourself and send them to us" (emphasis in 
original).

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The October 2002 letter instructed the veteran to "tell us 
about any additional information or evidence that you want us 
to try to get for you."  The Board believes that this 
request substantially complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's (and the 
Board's) denial of service connection.  In other words, any 
lack advisement as to those two elements is meaningless, 
because a disability rating and effective date are not, and 
cannot be, assigned in the absence of service connection.  In 
any event, the RO sent the veteran letters regarding the 
evidence needed to obtain the highest possible rating and 
earliest possible effective date in March and April 2006.  

The veteran's claim of entitlement to service connection was 
denied based on element (3), the relationship between his 
current foot disabilities and his period of service.  
As explained above, he has received proper VCAA notice as to 
his obligations, and those of VA, with respect to this 
crucial element.  

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, 
extensive VA and private outpatient treatment records and 
report of VA examination.  The veteran and his representative 
have not identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and presented 
testimony at a personal hearing before the undersigned 
Veterans Law Judge at the RO in June 2006.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2006).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Analysis

As noted immediately above, service connection requires that 
three elements be present: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) a nexus between (1) and (2).  See Hickson, 
supra.

The medical record reflects diagnoses of multiple foot 
conditions including, inter alia, metatarsalgia, plantar 
fasciitis, peroneal tendonitis, neuroma, and a plantar nerve 
lesion.  The first Hickson element has clearly been 
satisfied.  

[The Board notes at this juncture that the veteran is already 
service connected for peripheral neuropathy of the lower 
extremities and residuals of a left great toe fracture.  
The veteran does not contend, nor does the medical evidence 
demonstrate, that the aforementioned disabilities are the 
result of any service-connected disability.  The veteran 
instead contends that his current bilateral foot disability 
had its genesis in service, and is the product of his in-
service history of plantar warts.  The Board's analysis will 
therefore be limited to direct service connection.]

The crucial question in this case surrounds the second and 
third Hickson elements, those of in-service incurrence of 
injury or disease and medical nexus.  With the exception of a 
left great toe fracture (the residuals of which are already 
service connected), the veteran's service medical records are 
completely negative for complaint, treatment, or diagnosis of 
any foot injury or disease with two possible exceptions.  It 
appears that the veteran was treated for plantar warts in 
June 1984 and bilateral foot blisters in December 1992.  Each 
condition was apparently treated promptly, and service 
medical records note no further complaint or treatment of 
either plantar warts or blisters after the veteran's initial 
treatment for these conditions.  On separation from service, 
the veteran's feet were found to be within normal limits.  
Initial diagnosis of the veteran's current foot conditions 
was not made until the late 1990s, many years after the 
veteran's discharge from active duty.  Accordingly, the 
second Hickson element has been met only to the extent that 
the veteran was treated for plantar warts and blisters in 
service.

Turning to the final Hickson element, the medical record 
reveals that the veteran's foot blisters and plantar warts 
were acute and transitory in nature.  Neither condition was 
complained of again in service after initial treatment for 
the same.  As noted immediately above, on service separation, 
neither condition was identified by the examining physician 
and the veteran's feet were described as normal on clinical 
evaluation.  Moreover, post-service treatment records reveal 
that neither condition has recurred.  Although post-service 
treatment records reflect regular podiatric treatment 
beginning in the late 1990s, no complaint or diagnosis of 
either plantar warts or foot blisters is contained therein.  
To the contrary, the May 2002 VA examination report 
specifically noted that the veteran does not currently have 
plantar warts.

Based on the evidence of record, it appears that the 
veteran's plantar warts and blisters were one-time 
occurrences in service which were successfully treated and 
nonrecurrent.  The medical record indicates that such foot 
maladies were acute in nature and are therefore unrelated to 
the multiple foot disabilities which were initially diagnosed 
many years after the veteran's discharge from service.  
Indeed, no medical professional throughout the several years 
this claim has been pending has suggested that there is any 
relationship between the veteran's in-service treatment for 
blisters and plantar warts and his current foot disabilities.  

The only evidence in the claims file serving to link the 
veteran's current foot disabilities to his period of service 
emanates from the veteran himself.  It is now well settled, 
however, that lay persons without medical training, such as 
the veteran, are not qualified to render medical opinions 
regarding matters such as determinations of etiology, which 
call for specialized medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 
3.159 (2006) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  While the veteran is free to 
report his observation of symptoms over time, his statements 
regarding medical nexus do not represent competent medical 
evidence and are therefore lacking in probative value.

The Board has also considered the statements of the veteran's 
representative to the effect that another VA examination is 
necessary so that a nexus opinion can be obtained.  The Board 
disagrees.  As explained above, the only foot condition 
mentioned in the service medical records is one-time 
treatment for plantar warts and foot blisters.  Such 
treatment appears to have been successful, as the medical 
record reflects that neither condition recurred either during 
service or in the years following.  In the absence of a 
chronic, as opposed to acute, foot condition in service, an 
additional VA examination is not required.  The medical 
record clearly shows that the veteran did not incur a chronic 
foot disorder in service, and therefore any current foot 
symptomatology cannot be related to his period of active 
duty.

Although the veteran was successfully treated for an acute 
foot condition in service, the medical evidence demonstrates 
that such was not chronic in nature and is unrelated to his 
current foot disabilities, all of which were first diagnosed 
many years after his discharge from active duty.  The third 
Hickson element has not been satisfied, and the veteran's 
claim fails on that basis.  

In reaching this conclusion, the Board acknowledges that the 
benefit of the doubt is to be resolved in the claimant's 
favor in cases where there is an approximate balance of 
positive and negative evidence in regard to a material issue.  
However, as the preponderance of the evidence is against the 
veteran's present claim, that doctrine is not for application 
in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). The benefit sought on appeal is accordingly denied. 


ORDER

Service connection for a bilateral foot disability is denied.  


REMAND

The veteran also seeks to reopen his previously-denied 
service-connection claim for hypertension.  Before the Board 
can properly adjudicate this claim, however, additional 
development is required.  

As noted in the Introduction, the veteran was previously 
denied service connection for hypertension in a June 1996 
rating decision.  He was informed of this decision by way of 
a letter from the RO dated July 15, 1996.  He did not timely 
appeal this decision, and it became final.  See 38 C.F.R. 
§§ 20.302, 20.1103 (2006).  Accordingly, before the claim can 
be reopened, new and material evidence must be submitted.  

As noted in the Introduction, the RO initially declined to 
reopen the claim on the ground that new and material evidence 
had not been submitted.  The November 2004 supplemental 
statement of the case (SSOC), however, appears to have 
decided the case on the merits without discussion of the 
predicate question of whether new and material evidence had 
been received.  [An April 2006 SSOC again declined to reopen 
the claim.]  However, the question of whether new and 
material evidence has been received is one that must be 
addressed by the Board, notwithstanding a decision favorable 
to the claimant that may have been rendered by the RO.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before 
considering a previously adjudicated claim, the Board must 
determine that new and material evidence was presented or 
secured for the claim, making RO determination in that regard 
irrelevant.]; see also Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001) [the Board has a jurisdictional 
responsibility to consider whether it was proper for the RO 
to reopen a previously denied claim].  The proper issue on 
appeal is, therefore, whether new and material evidence has 
been received which is sufficient to reopen the previously-
denied claim.

Review of the record reveals that the veteran has not 
received VCAA notice with respect to the new and material 
evidence issue.  While the April and October 2002 VCAA 
letters provided notice regarding service connection, such is 
not the remaining issue on appeal.  Rather, as explained 
above, the proper issue on appeal is whether new and material 
evidence has been received which is sufficient to reopen the 
veteran's previously-denied claim.  VCAA notice regarding 
this issue is lacking, and the claim must therefore be 
remanded so that a proper notice letter can be sent to the 
veteran.

The circumstances of this case are similar to those found in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In Kent, as here, 
the proper issue on appeal was whether new and material 
evidence had been received to reopen a previously-denied 
service-connection claim.  The RO, however, sent the veteran 
a VCAA letter addressing only the matter of service 
connection without making reference to the new and material 
evidence issue.  The Court held such VCAA notice to be 
inadequate, and remanded the case so that the veteran could 
be provided with a VCAA notice letter explaining that new and 
material evidence was required and describing what 
constitutes the same.  The Court further held that in new and 
material evidence cases, the veteran must be notified of the 
elements of service connection on which the claim was 
previously denied and given notice that he must submit 
evidence specifically relating to such elements.  Because the 
veteran has not been provided with Kent compliant VCAA 
notice, the case must be remanded so that such notice can be 
sent to the veteran.

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should provide the veteran with a 
notice letter regarding the issue of 
whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for 
hypertension which complies with the 
notification requirements of the VCAA as 
amplified by Kent.  

2.  After completing any additional 
development which is deemed necessary, 
VBA should readjudicate the issue on 
appeal.  If the benefit sought on appeal 
is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Steven L. Cohn
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


